Smith, J.
(concurring). I join the Court’s memorandum opinion, which follows our case law in holding that an O’Rama error is a mode of proceedings error when a trial judge fails to disclose to counsel the full contents of a jury note. I add this concurring opinion to suggest that we should be willing to *991consider in the future an argument, not made here, that the cases so holding, including People v O’Rama (78 NY2d 270, 279 [1991]) itself to the extent that it finds a mode of proceedings error, should be overruled. This idea finds support in some of our more recent jury note cases, which have taken a flexible approach to the mode of proceedings doctrine, and which may be read as eroding O’Rama’s force as precedent (People v Williams, 21 NY3d 932 [2013]; People v Ramirez, 15 NY3d 824 [2010]).
The term “mode of proceedings error” — more precisely an error that affects “the organization of the court or the mode of proceedings prescribed by law” (People v Patterson, 39 NY2d 288, 295 [1976]) — is used to identify a “very narrow exception” to the rule that errors made by a trial court may not be raised on appeal unless they are preserved at trial by timely objection (id.). A mode of proceedings error is found where a procedure is at such “basic variance with the mandate of law” that “the entire trial is irreparably tainted” (id. at 296). As we said in People v Becoats (17 NY3d 643, 651 [2011]): “Not every procedural misstep in a criminal case is a mode of proceedings error. That term is reserved for the most fundamental flaws.”
We held in O’Rama that a court’s failure to disclose the full text of a jury note to counsel fits within this “very narrow” category of “fundamental” error. Our reasoning on the subject consists of the following sentence:
“As a threshold matter, we note that the court’s error in failing to disclose the contents of the note had the effect of entirely preventing defense counsel from participating meaningfully in this critical stage of the trial and thus represented a significant departure from the organization of the court or the mode of proceedings prescribed by law” (O’Rama, 78 NY2d at 279 [internal quotation marks and citations omitted]).
This cursory rationale does not seem very persuasive. It is not clear to me why O’Rama error is comparable to other errors we have identified as mode of proceedings error — e.g., trial by a jury of less than 12 (Cancemi v People, 18 NY 128, 135-139 [1858]), prosecution for an infamous crime in the absence of indictment by a grand jury (People ex rel. Battista v Christian, 249 NY 314, 318-321 [1928]), shifting the burden of proof to the defendant (Patterson, 39 NY2d at 296), and abdicating the judicial function to a law secretary (People v Ahmed, 66 NY2d 307, 310-311 [1985]).
*992Of course, even if O’Rama was wrongly decided, that alone would not be sufficient reason to overrule it. The claims of stare decisis are stronger than that. But decisions that wrongly allow defendants to complain on appeal of minor errors to which they raised no objection are more harmful than many other mistaken decisions. I am not a stickler for the rigid application of the preservation rule; but it is one thing to be relatively flexible in the application of the rule, and another to abandon it altogether in a class of cases. To do so leads — as this case illustrates — to reversals based on errors that could easily have been cured if counsel had complained. Here, if counsel had simply said “May I see the note, Your Honor?,” the judge probably would have handed it to him, and the problem we now face would not exist.
Dispensing with the preservation requirement may also invite defense counsel to manipulate the system by remaining silent while error is committed, only to complain of it later (see Becoats, 17 NY3d at 651). O’Rama-type cases are a good illustration of this problem. When a trial judge makes the mistake of paraphrasing or summarizing a jury note, only a foolish defense lawyer will ask the judge to correct the error. The likelihood that knowing the verbatim contents of the note will enable counsel to get an acquittal or a hung jury is extremely small. But if the error remains uncorrected the lawyer has a near guarantee that any conviction will be reversed.
In general, we do not like overruling cases because the bar relies on the stability of our precedents. It is not clear to me, however, that anyone can legitimately rely on the rule that O’Rama error may be raised on appeal even when not objected to below. A lawyer might, as I have said, withhold an objection in reliance on O’Rama, in the hope of obtaining an undeserved reversal — but surely that is a kind of reliance that should not be encouraged.
The views I have just expressed can be no more than tentative. We have not had the benefit of briefing or argument on the issue of whether the mode of proceedings holding of O’Rama should be overruled. If the issue were briefed and argued, we would undoubtedly come to understand it more fully than we do now, and might well decide that overruling O’Rama is a bad idea. I raise the issue, however, in the hope that my musings will increase the likelihood that the issue will be presented to us in a future case.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdtjs-Salaam concur; Judge Smith in a *993separate concurring opinion in which Judge Abdus-Salaam concurs.
Order modified by vacating defendant’s conviction of manslaughter in the first degree, with leave to the People, if they be so advised, to resubmit that charge to a grand jury, and remitting to Supreme Court, Kings County, for resentencing on the conviction of criminal possession of a weapon in the second degree and, as so modified, affirmed, in a memorandum.